UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES¨NOþ As of October 31, 2008, there were 6,788,884 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Table of Contents Part I – Financial Information Item 1. Financial Statements. Consolidated Statements of Condition Consolidated Statements of Earnings (unaudited) Consolidated Statement of Stockholders’ Equity (unaudited) Consolidated Statement of Stockholders’ Equity (unaudited) Consolidated Statements of Cash Flows (unaudited) Notes to Interim Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Critical Accounting Policies Results of Operations Liquidity Asset Quality Impact of Inflation and Changing Prices Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II – Other Information Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits. Signatures Table of Contents Part I – Financial Information Item 1. Financial Statements. MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Condition September 30, 2008 (unaudited) December 31, 2007 (audited) Assets Cash and due from banks $ 28,838,897 $ 25,419,029 Interest-bearing deposits in other banks 13,877 53,499 Federal funds sold 159 5,400,000 Time deposits in other banks 15,000,000 - Securities available-for-sale, at fair value (cost of $223,192,965 at September 30, 2008 and $180,220,461 at December 31, 2007) 222,478,129 181,452,189 Securities held-to-maturity (estimated fair value of $7,670,347 at September 30, 2008 and $10,974,266 at December 31, 2007) 7,533,922 10,745,947 Other investments 4,305,135 4,020,537 Loans 579,454,333 569,505,238 Allowance for loan losses (6,269,988 ) (5,611,582 ) Loans, net of allowance 573,184,345 563,893,656 Bank premises and equipment, net 40,348,665 39,229,018 Accrued interest receivable 5,672,808 5,748,784 Goodwill and intangibles 9,636,812 9,759,295 Cash surrender value of life insurance 4,339,616 4,219,117 Other assets 5,149,740 4,114,983 Total assets $ 916,502,105 $ 854,056,054 Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest bearing $ 190,769,539 $ 182,588,179 Interest bearing 580,341,492 550,928,818 Total deposits 771,111,031 733,516,997 Borrowings 54,041,628 30,716,572 Accrued interest payable 1,009,595 1,314,110 Junior subordinated debentures 15,465,000 15,465,000 Other liabilities 4,371,280 4,574,495 Total liabilities 845,998,534 785,587,174 Stockholders’ Equity: Preferred stock, no par value; 5,000,000 shares authorized, none issued or outstanding - - Common stock, $0.10 par value- 10,000,000 shares authorized; 6,788,884 and 6,722,993 issued and 6,618,558 and 6,576,165 outstanding at September 30, 2008 and December 31, 2007, respectively 678,888 672,299 Capital surplus 52,075,839 51,326,349 Unearned ESOP shares (45,401 ) (132,708 ) Accumulated other comprehensive income (471,792 ) 812,941 Treasury stock- 170,326 shares at September 30, 2008 and 146,828 shares at December 31, 2007, at cost (3,538,267 ) (3,040,489 ) Retained earnings 21,804,304 18,830,488 Total stockholders’ equity 70,503,571 68,468,880 Total liabilities and stockholders’ equity $ 916,502,105 $ 854,056,054 See notes to unaudited consolidated financial statements. -3- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Earnings (unaudited) Three Months Ended September30, Nine Months Ended September 30, 2008 2007 2008 2007 Interest income: Loans, including fees $ 11,101,597 $ 12,460,906 $ 34,309,815 $ 35,439,056 Securities and other investments Taxable 1,346,749 1,046,379 3,536,537 3,082,751 Nontaxable 1,095,755 1,036,780 3,165,496 3,097,464 Federal funds sold 90,690 106,440 761,839 775,835 Total interest income 13,634,791 14,650,505 41,773,687 42,395,106 Interest expense: Deposits 3,016,349 4,430,762 11,024,387 13,713,330 Borrowings 265,700 452,492 661,363 645,195 Junior subordinated debentures 296,628 350,281 918,746 1,044,174 Total interest expense 3,578,677 5,233,535 12,604,496 15,402,699 Net interest income 10,056,114 9,416,970 29,169,191 26,992,407 Provision for loan losses 500,000 300,000 2,555,000 650,000 Net interest income after provision for loan losses 9,556,114 9,116,970 26,614,191 26,342,407 Non-interest income: Service charges on deposits 2,760,878 2,449,769 7,693,315 7,245,344 ATM and debit card income 727,057 773,914 1,962,262 1,510,802 Other charges and fees 493,381 350,213 1,717,568 1,770,882 Total non-interest income 3,981,316 3,573,896 11,373,145 10,527,028 Non-interest expenses: Salaries and employee benefits 5,394,706 5,215,368 15,771,956 14,716,502 Occupancy expense 2,282,969 1,760,542 6,280,926 4,947,729 Other 3,557,888 2,765,900 10,569,552 8,402,045 Total non-interest expenses 11,235,563 9,741,810 32,622,434 28,066,276 Income before income taxes 2,301,867 2,949,056 5,364,902 8,803,159 Provision for income taxes 445,356 508,445 891,434 1,921,406 Net earnings $ 1,856,511 $ 2,440,611 $ 4,473,468 $ 6,881,753 Earnings per share: Basic $ 0.28 $ 0.37 $ 0.68 $ 1.05 Diluted $ 0.28 $ 0.37 $ 0.67 $ 1.04 See notes to unaudited consolidated financial statements. -4- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statement of Stockholders’ Equity (unaudited) For the Nine Months Ended September 30, 2008 Common Stock Capital Unearned ESOP Accumulated Other Comprehensive Treasury Retained Shares Amount Surplus Shares Income Stock Earnings Total Balance- January 1, 2008 6,722,993 $ 672,299 $ 51,326,349 $ (132,708 ) $ 812,941 $ (3,040,489 ) $ 18,830,488 $ 68,468,880 Cumulative-effect adjustment for the adoption of EITF 06-4 - (114,954 ) (114,954 ) Net earnings - 4,473,468 4,473,468 Comprehensive income: Net change in unrealized losses on securities available-for-sale, net of taxes - (1,284,733 ) - - (1,284,733 ) Comprehensive income 3,188,735 Cash dividends on common stock, $0.21 per share - (1,384,698 ) (1,384,698 ) Exercise of stock options 65,891 6,589 469,383 - 475,972 Tax benefit resulting from exercise of stock options - - 204,032 - 204,032 Purchase of treasury stock - (497,778 ) - (497,778 ) ESOP compensation expense - - 24,500 87,307 - - - 111,807 Stock option expense - - 51,575 - 51,575 Balance- September 30, 2008 6,788,884 $ 678,888 $ 52,075,839 $ (45,401 ) $ (471,792 ) $ (3,538,267 ) $ 21,804,304 $ 70,503,571 See notes to unaudited consolidated financial statements. -5- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statement of Stockholders’ Equity (unaudited) For the Nine Months Ended September 30, 2007 Common Stock Capital UnearnedESOP Accumulated Other Comprehensive Treasury Retained Shares Amount Surplus Shares Income Stock Earnings Total Balance- January 1, 2007 6,355,946 $ 635,595 $ 42,907,597 $ (251,259 ) $ (858,133 ) $ (2,518,411 ) $ 19,828,087 $ 59,743,476 Net earnings - 6,881,753 6,881,753 Comprehensive income: Net change in unrealized losses on securities available-for-sale, net of taxes - 576,289 - - 576,289 Comprehensive income 7,458,042 Cash dividends on common stock, $0.18 per share - (1,189,986 ) (1,189,986 ) Stock dividend of 5% per common share 320,168 32,017 7,821,698 - - (7,853,715 ) - Exercise of stock options 47,409 4,741 266,001 - 270,742 Tax benefit resulting from exercise of stock options - - 137,716 - 137,716 Purchase of treasury stock - (381,251 ) - (381,251 ) ESOP compensation expense - - 86,250 88,202 - - - 174,452 Stock option expense - - 73,647 - 73,647 Balance- September 30, 2007 6,723,523 $ 672,353 $ 51,292,909 $ (163,057 ) $ (281,844 ) $ (2,899,662 ) $ 17,666,139 $ 66,286,838 See notes to unaudited consolidated financial statements. -6- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 4,473,468 $ 6,881,753 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 2,461,255 2,070,223 Provision for loan losses 2,555,000 650,000 Deferred income tax benefit 472,707 497,784 Amortization of premiums on securities, net 270,955 449,973 Net loss on sale of premises and equipment 189,571 27,510 Net loss on sale of other real estate owned - 27,533 Impairment on premises and equipment - (20,706 ) Stock option compensation expense 51,575 73,647 Change in accrued interest receivable 75,976 (323,389 ) Change in accrued interest payable (304,515 ) (106,271 ) Other, net (495,976 ) 932,460 Net cash provided by operating activities 9,750,016 11,160,517 Cash flows from investing activities: Net increase in interest earning deposits in other banks (15,000,000 ) - Proceeds from maturities and calls of securities available-for-sale 43,961,177 21,966,866 Proceeds from maturities and calls of securities held-to-maturity 3,218,725 4,395,500 Proceeds from other investments 1,468,900 - Purchases of securities available-for-sale (87,208,994 ) (22,600,250 ) Purchases of other investments (1,755,840 ) (2,655,225 ) Loan originations, net of repayments (12,257,899 ) (54,494,614 ) Purchase of premises and equipment (3,657,631 ) (7,818,016 ) Proceeds from sale of premises and equipment 9,641 57,085 Proceeds from sales of other real estate owned - 448,522 Net cash used in investing activities (71,221,921 ) (60,700,132 ) Cash flows from financing activities: Change in deposits 37,594,034 (1,825,575 ) Change in repurchase agreements 10,343,056 14,541,074 Change in federal funds purchased 500,000 5,000,000 Proceeds from FHLB advances 19,100,000 260,508,500 Repayments of FHLB advances (23,500,000 ) (253,828,500 ) Proceeds from Federal Reserve Bank discount window 50,672,000 - Repayments of Federal Reserve Bank discount window (33,790,000 ) - Purchase of treasury stock (497,778 ) (381,251 ) Payment of dividends on common stock (1,649,006 ) (1,313,787 ) Proceeds from exercise of stock options 475,972 270,742 Excess tax benefit from stock option exercises 204,032 137,716 Net cash provided by financing activities 59,452,310 23,108,919 Net decrease in cash and cash equivalents (2,019,595 ) (26,430,696 ) Cash and cash equivalents, beginning of period 30,872,528 57,404,341 Cash and cash equivalents, end of period $ 28,852,933 $ 30,973,645 See notes to unaudited consolidated financial statements. -7- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Notes to Interim Consolidated Financial Statements September 30, 2008 (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements and notes thereto contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America, the financial position of the Company and its subsidiaries as of September 30, 2008 and the results of their operations and their cash flows for the periods presented. The interim financial information should be read in conjunction with the annual consolidated financial statements and the notes thereto included in the Company’s 2007 Annual Report and Form 10-K. The results of operations for the nine month period ended September 30, 2008 are not necessarily indicative of the results to be expected for the entire year. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Summary of Significant Accounting Policies — The accounting and reporting policies of the Company conform with accounting principles generally accepted in the United States of America and general practices within the banking industry.There have been no material changes or developments in the application of accounting principles or in our evaluation of the accounting estimates and the underlying assumptions or methodologies that we believe to be Critical Accounting Policies and Estimates as disclosed in our Form 10-K for the year ended December 31, 2007. Recent Accounting Pronouncements—In December 2007, FASB issued Statement No.141R, Business Combinations (“SFAS No. 141R”).Under SFAS No.141, organizations utilized the announcement date as the measurement date for the purchase price of the acquired entity. SFAS No. 141R requires measurement at the date the acquirer obtains control of the acquiree, generally referred to as the acquisition date.
